C. Allen, J.
The respondent introduced no evidence to show that, in point of fact, the complaint was sworn to before the justice of the Police Court when the court was not in session; but contends that this must be assumed from the language of the complaint itself, the words being, “ The voluntary complaint, &c., taken on oath before the justice of the Police Court of Lowell.” These words are consistent with its being sworn to either in court or out of court; and, if sworn to in court, the clerk was the proper person to make the certificate. From the fact that the certificate was made by the clerk, and that it recites that the complaint was sworn to u before said court,” a presumption arises that this was done in court. Richardson v. Burleigh, 3 Allen, 479. Sabins v. Jones, 119 Mass. 167.
The testimony of the complainant’s accusation of the respondent was competent. At the time the accusation was made, she had not been completely delivered of the child, within the meaning of the Pub. Sts. c. 85, § 16.* In Bacon v. Harrington, 5 Pick. 63, the accusation apparently was made at a later stage of the operation than in the present case.

Exceptions overruled.


 “If, upon examination under section one, she accuses any man of being the father of such bastard child, and, being put upon the discovery of the truth respecting such accusation in the time of her travail, she accuses the same man of being the father of the child of which she is about to be delivered, and has continued constant in such accusation, the fact of such accusation in time of travail may be put in evidence upon the trial to corroborate her testimony.”